Luke, J.
The defendant was convicted of arson. His conviction was dependent wholly and entirely upon circumstantial evidence. The evidence was not sufficient to exclude every reasonable hypothesis save that of the guilt of the accused. For this reason the court erred in overruling the motion for a new trial.

Judgment reversed.


Bloockoorth, J., coneurs. Broyles, O. J., dissents.

Broyles, C. J.
I think that the evidence, while circumstantial, was sufficient to exclude every reasonable hypothesis save that of the defendant’s guilt.